Citation Nr: 9921158	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-43 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for tendonitis 
of the right shoulder.  

3.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for tendonitis 
of the left shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1973 to July 1974 and 
from January 1982 to July 1995.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for: prostatitis, 
heat exhaustion, right testicular pain, a skin disorder, 
glaucoma, right knee chondromalacia, tinnitus, and for an 
adjustment disorder.  Service connection was granted for 
residuals of a laceration to the left thumb, residuals of a left 
little finger injury, a bilateral shoulder disorder, a right 
inguinal herniorrhaphy, and for hearing loss.  The veteran's 
notice of disagreement was received in June 1996.  A statement of 
the case was mailed to the veteran in July 1996.  The veteran's 
substantive appeal was received in October 1996.  In December 
1996 correspondence, the veteran withdrew all issues except for 
entitlement to service connection for glaucoma, tinnitus, and 
right knee chondromalacia as well as his dispute with the 
assigned rating for bilateral shoulder disorder.  

In December 1996, the veteran testified at a personal hearing 
before a hearing officer at the RO.  Thereafter, the hearing 
officer determined that service connection was warranted for 
tinnitus and right knee chondromalacia.  In addition, the hearing 
officer determined that separate 10 percent ratings were 
warranted for the veteran's right and left shoulder disorders, 
separately, effective the effective date of service connection.  
These actions were implemented in a July 1997 rating decision.  
In a July 1997 letter, the veteran was notified of this decision 
and of his procedural and appellate rights.  Since the veteran 
did not submit a notice of disagreement regarding either the 
right knee or tinnitus issues, neither of those issues is in 
appellate status and before the Board at this time.  

The Board notes that during his personal hearing, the veteran 
raised the issue of entitlement to service connection for pigment 
dispersion syndrome and/or eye disability other than glaucoma.  
The Board refers this issue to the RO for appropriate action. 


FINDING OF FACT

The veteran does not currently have glaucoma.


CONCLUSION OF LAW

The claim of service connection for glaucoma is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION


In this case, the veteran contends that he has glaucoma.  As 
noted in the introductory portion of this decision, the issue of 
entitlement to service connection for pigment dispersion syndrome 
and/or eye disability other than glaucoma has been raised and 
referred to the RO for appropriate action.  At this time, the 
Board is only considering whether or not service connection 
should be granted for glaucoma.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).  

The threshold question which the Board must address in this case 
is whether the appellant has presented a well-grounded claim.  A 
well-grounded claim is one which is plausible.  If he has not, 
the claim must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the Federal 
Circuit, in its decision in Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") which made clear that it would be 
error for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The 
United States Supreme Court declined to review that case.  Epps 
v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The 
Court, in Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996), outlined a three prong test 
which established whether a claim is well-grounded.  The Court 
stated that in order for a claim to be well-grounded, there must 
be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or injury 
in service (lay or medical evidence), and of a nexus between the 
in-service injury or disease and the current disability (medical 
evidence).  The Court has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not enough.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  A claim is not 
well-grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as true 
for the purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently incredible 
or when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
The Board notes, however, that inasmuch as the veteran is 
offering his own medical opinion and diagnoses, the record does 
not indicate that he has any professional medical expertise.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay testimony . 
. . is not competent to establish, and therefore not probative 
of, a medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Further, although the 
veteran asserts that his glaucoma had its onset during service, 
this assertion does not make the claim well-grounded if there is 
no competent medical evidence of record of a nexus between any 
disability in service and his alleged current disability.  See 
Savage v. Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. 
App. at 387 (1995) (lay evidence of continuity of symptomatology 
does not satisfy the requirement of competent medical evidence 
showing a nexus between the current condition and service).  As 
such, the Board will review the record to assess whether all 
three of the criteria of Caluza are met and the veteran's 
assertions are supported by the evidence of record.

The service medical records showed that the veteran was treated 
for refractive error, defective distant visual acuity, and 
abnormal intraocular pressure.  In May 1995, it was suspected 
that the veteran had pigmentary glaucoma, but this diagnosis was 
ruled out.  In a June 1996 letter, a physician noted that the 
veteran was a suspect for pigmentary glaucoma in the future.  

The veteran's pertinent post-service medical records consist of 
an April 1996 letter from a physician from the New England Eye 
Care Center at St. Elizabeth's Medical Center.  It was noted that 
the veteran had been examined in April 1996.  The eye examination 
revealed that the veteran had myopia/presbyopia and pigment 
dispersion syndrome.  It was noted that the veteran was a suspect 
for glaucoma in the future due to the pigment dispersion 
syndrome.  However, there was no current diagnosis of glaucoma.  

Thus, in light of the above, it is clear that the current medical 
evidence is negative for any diagnosis of glaucoma although the 
veteran may in fact develop that disability in the future.  
However, in order for service connection to be warranted, there 
must be a current diagnosis of glaucoma.  

Therefore, the Board finds that although the veteran currently 
asserts that he should be service-connected for glaucoma, he has 
not submitted any competent medical evidence to support his 
allegation.  As noted, the Court has stated that a claim must be 
accompanied by supporting evidence; an allegation is not enough.  
Tirpak.  If no cognizable evidence is submitted to support a 
claim, the claim cannot be well-grounded.  Grottveit citing 
Tirpak.  In this case, there is no supporting evidence in the 
veteran's claim for service connection.

In summary, there is no current competent medical evidence of 
glaucoma.  As such, all of the prongs of Caluza are not 
satisfied.  In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  Therefore, in light of the foregoing, the 
veteran's claim for service connection for glaucoma must fail.  

Since the veteran's claim is not well-grounded, he cannot invoke 
the VA's duty to assist in the development of the claim under 38 
U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. App. 
136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts pertinent 
to his claim.  However, the VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995). A 
review of the correspondence in this case, to include the 
statement of the case shows that the RO fulfilled its obligation 
under 38 U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.


ORDER

The appeal as to the issue of entitlement to service connection 
for glaucoma is denied as not well-grounded.


REMAND

Service connection is in effect for tendonitis of the right 
shoulder, rated as 10 percent disabling effective from August 1, 
1995, and for tendonitis of the left shoulder, rated as 10 
percent disabling effective from August 1, 1995.  The grant of 
service connection was made based on the service medical records 
which documented bilateral shoulder disability as well as a 
November 1995 post-service VA examination.  This examination 
showed that the veteran had moderate tenderness of the anterior 
aspect of the shoulders bilaterally, but the veteran demonstrated 
full range of motion in all directions although pain was noted in 
the left shoulder on rotation.  X-rays apparently were not taken.  

The veteran's shoulders are individually rated by the RO under 
Diagnostic Code 5024-5203.  Diagnostic Code 5024 provides that 
tenosynovitis will be rated on limitation of motion of affected 
parts, as degenerative arthritis.  38 C.F.R. § 4.71a (1998).  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved is 
non-compensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, and rated as a single disability under the 
Diagnostic Code for degenerative or hypertrophic arthritis.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a (1998).

Limitation of motion of the arm to shoulder level is evaluated as 
20 percent disabling for either arm.  Limitation of motion to 
midway between the side and shoulder level is evaluated as 30 
percent disabling for the major arm, and 20 percent disabling for 
the minor arm. Limitation of motion to 25 degrees from the side 
is considered 40 percent disabling for the major arm and 30 
percent disabling for the minor arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (1998).  Diagnostic Code 5203 governs 
impairment of the clavicle or scapula.  Malunion of the clavicle 
or scapula is evaluated as 10 percent disabling for either arm.  
Nonunion without loose movement is also evaluated as 10 percent 
disabling for either arm.  Nonunion with loose movement is 
evaluated as 20 percent disabling.  Dislocation of the clavicle 
or scapula is also evaluated as 20 percent disabling for either 
arm.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (1998).

In his personal hearing testimony, the veteran asserted that his 
bilateral shoulder disorder causes limitation of motion.  In 
addition, he indicated that his shoulders move out of joint.  The 
VA has a duty to assist in the development of the claim.  38 
U.S.C.A. § 5107 (West 1991).  The Court has stated that the duty 
to assist claimants in developing the facts pertinent to their 
claims may, under appropriate circumstances, include a duty to 
conduct a thorough and contemporaneous medical examination.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board notes in this 
regard that the last VA examination of the veteran's shoulders 
was in November 1995.  The VA duty to assist includes the conduct 
of VA examination where the record does not adequately reveal the 
current state of the claimant's disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) citing Schafrath V. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In light of the foregoing, the Board finds that the veteran 
should be afforded a VA orthopedic examination to determine the 
current state of the veteran's bilateral shoulder disorder.  In 
addition, in conjunction with the examination, if the examiner 
finds limitation of motion of either shoulder, the directives of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) must be applied.  In the 
case of DeLuca, the Court has expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  In 
this case, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It 
was also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

In addition, the Board notes that the Court recently rendered a 
decision in Fenderson v. West, 12 Vet. App 119 (1999).  The Board 
notes that, according to Fenderson, at the time of an initial 
rating, separate ratings can be assigned for separate periods of 
time based on the facts found-a practice known as "staged" 
ratings.  In this case, the RO granted 10 percent ratings for 
each effective as of the effective date of service connection.  
As such, the RO apparently did not find that staged ratings were 
warranted.  However, when the RO considers the veteran's claim, 
the actual issues in appellate status are as shown on the front 
page of this remand, and the RO should consider staged ratings.

The Board notes that the claims file contains an application for 
Chapter 31 benefits and the Board in unable to ascertain if this 
benefit was denied or granted and if so, there is a Chapter 31 
file which is not of record.  The RO should clarify this matter.

The law requires full compliance with all orders in this remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  Although the 
instructions in this remand should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
carrying out the instructions completely.  Accordingly, this 
matter is Remanded for the following action:

1.  The RO should state whether the 
veteran's claim for Chapter 31 benefits was 
denied or granted and, if it was granted, 
the RO should associate the Chapter 31 file 
with the claims folder.  If the claim for 
Chapter 31 benefits has not been 
adjudicated it should be.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature, extent, and manifestations 
of the veteran's service-connected 
bilateral shoulder disability.  All 
indicated x-rays and laboratory tests 
should be completed.  The orthopedic 
examiner separately for each shoulder 
should determine if the veteran exhibits 
malunion of the clavicle or scapula, 
nonunion without loose movement, nonunion 
with loose movement, or dislocation of the 
clavicle or scapula.  The orthopedic 
examiner should also perform range of 
motion testing.  The orthopedic examiner 
should be asked to determine whether either 
shoulder exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional range of motion 
loss due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could significantly 
limit functional ability during flare-ups 
or when either shoulder is used repeatedly.  
It should also, if feasible, be portrayed 
in terms of the degree of additional range 
of motion loss due to pain on use or during 
flare-ups.

3.  The RO should readjudicate the issues 
of the veteran's dissatisfaction with the 
initial ratings assigned following the 
grant of service connection for bilateral 
tendonitis of the shoulders in light of 
Fenderson.  The RO should take into 
consideration all applicable diagnostic 
codes.  The RO should specifically consider 
the directives of DeLuca if the RO rates 
the veteran's bilateral disability based on 
his limitation of motion.  If the action 
taken is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant evidence 
and a citation and discussion of the 
applicable laws and regulations.  He should 
also be afforded the opportunity to respond 
to that supplemental statement of the case 
before the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument while the case is in remand status.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

